                   .,..
                                                                                                                                                                   ~ <6
.;..._   .'   '
                      0




                  AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page I ofl



                                                      UNITED STATES DISTRICT COURT
                                                                 SOUTHERN DISTRICT OF CALIFORNIA

                                       United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                                                              (For Offenses Committed On or After November I, 1987)
                                                  v.

                                         Bibiana Flores-Munoz                                 Case Number: 3:19-mj-21283

                                                                                              Meghan Annette Blanco
                                                                                              Defendant's Attorney


                  REGISTRATION NO. 83936298
                  THE DEFENDANT:
                   1:8:1 pleaded guilty to count( s) 1 of Complaint
                                                            ----=--------------------------
                   0 was found guilty to count(s)
                            after a plea of not guilty.
                            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                  Title & Section                    Nature of Offense                                                          Count Number(s)
                  8: 1325                            ILLEGAL ENTRY (Misdemeanor)                                                1

                   D The defendant has been found not guilty on count( s)
                                                                                           ------------------~
                   D Count(s)                                                                  dismissed on the motion of the United States.
                                     ~-~--------------~



                                                              IMPRISONMENT
                         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                  imprisoned for a term of:

                                                tTIME SERVED                               D -----~---~days

                    1:8:1Assessment: $10 WAIVED 1:8:1 Fine: WAIVED
                   1:8:1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                   t)ls: defendant's possession at the time of arrest upon their deportation0qr removal. . 1  \

                   [{} Court re9pIJJ,mends defendant be deported/removed with relative, :iifrOn M(\(t() · kosq 0 charged in case
                         \q\Yl1 L..\'~11          .
                       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                  United States Attorney of any material change in the defendant's economic circumstances.

                                                                                            Thursday, March 14, 2019
                                                                                            Date of Imposition of Sentence




                                                                   MAR 1 4! 2019
                                                                                            HitLLv.it::LocK
                                                                                            UNITED STATES MAGISTRATE JUDGE


                                                          CLERK US D .
                                                         UTHERN DIST ISTRICT COURT
                   Clerk's Office Co                                RICT OF CALIFORNIA                                                   3:19-mj-21283
                                                                               DEPUTY
